DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A1 is directed to a method of for detecting and/or discriminating between variants of an antibody in a sample by a physical parameter (e.g., in claim 1)
Species A2 is directed to a method for detecting protein contaminants of interest in an antibody preparation sample (e.g., in claim 18)
Species A3 is directed to a method for detecting and/or discriminating between antibodies in a mixture of two of more antibodies in a sample by a physical parameter (e.g., in claim 34)
The species are independent or distinct because Species A1-A3, as claimed, requires a mutually exclusive characteristic not required for the other species.  These species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim between Species A1-A3.

This application contains claims directed to the following patentably distinct species:
Species B1 is directed to a method of for detecting and/or discriminating between variants of an antibody in a sample by a physical parameter by detecting and/or discriminating between size variants of the antibody of interest in the sample (e.g., in claims 1, 7, and 17)
Species B2 is directed to a method of for detecting and/or discriminating between variants of an antibody in a sample by a physical parameter by detecting and/or discriminating between charge variants of the antibody of interest in the sample (e.g., in claims 1, 6)
The species are independent or distinct because Species B1-B2, as claimed, requires a mutually exclusive characteristic not required for the other species.  These species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is the generic claim between Species B1 and B2.

This application contains claims directed to the following patentably distinct species:
Species C1 is directed to a method of for detecting and/or discriminating between variants of an antibody in a sample by a physical parameter with a detectable label comprising a chemiluminescent label (e.g., in claim 12)
Species C2 is directed to a method of for detecting and/or discriminating between variants of an antibody in a sample by a physical parameter with a detectable label comprising a fluorescent label (e.g., in claim 12)
Species C3 is directed to a method of for detecting and/or discriminating between variants of an antibody in a sample by a physical parameter with a detectable label comprising a bioluminescent label (e.g., in claim 12)
The species are independent or distinct because Species C1-C3, as claimed, requires a mutually exclusive characteristic not required for the other species.  These species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 12 is the generic claim between Species C1-C3.

This application contains claims directed to the following patentably distinct species:
Species D1 is directed to a method of for detecting and/or discriminating between variants of an antibody in a sample by a physical parameter including immobilizing comprising photo-immobilizing (e.g., in claim 14)
Species D2 is directed to a method of for detecting and/or discriminating between variants of an antibody in a sample by a physical parameter including immobilizing comprising chemically immobilizing (e.g., in claim 14)
Species D3 is directed to a method of for detecting and/or discriminating between variants of an antibody in a sample by a physical parameter including immobilizing comprising thermally immobilizing (e.g., in claim 14)
The species are independent or distinct because Species D1-D3, as claimed, requires a mutually exclusive characteristic not required for the other species.  These species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 14 is the generic claim between Species D1-D3.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Jonathan Caplan, the representative of applicant, on March 17, 2022 to request an oral election to the above restriction requirement, and a provisional election was made without traverse to prosecute the invention of Species A1, B1, C1, and D2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6, 18, and 32-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 and 7-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a sample" in lines 2 and 3.  It is unclear whether they are the same sample.  It is suggested to be “the sample” in line 3.
Subsequent dependent claims 2-5 and 7-17 are rejected for their dependencies on rejected base claim 1.
Claim 7 recites the limitation "a sample" in line 2.  It is unclear whether this sample is the same as the sample recited in claim 1.  It is suggested to be “the sample.”
Claim 10 recites the limitation "a sample" in line 2.  It is unclear whether this sample is the same as the sample recited in claim 1.  It is suggested to be “the sample.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss (U.S. Patent Pub. 2009/0023156) in view of Muthusamy (U.S. Patent Pub. 2017/0045527).
Regarding claim 1, Voss teaches a method for detecting and/or discriminating variants in a sample ([0002] lines 3-4: method for measuring one or more analytes present in a sample) by a physical parameter ([0046] lines 1-2: separation of the analytes by any physical characteristic), comprising:
separating protein components of a sample ([0048] lines 3-5: the sample can contain a variety of components, i.e., different proteins) by molecular weight ([0060] lines 9-10: separating the components of the sample based on molecular weight) in one or more capillaries using capillary electrophoresis ([0060] lines 1-2, 9-10: the sample is subjected to an electrophoretic separation; Fig. 2: Separate 204; [0043] lines 18-19: the contents, i.e., the sample components, are resolved by capillary electrophoresis shown as 204); 
immobilizing the protein components within the one or more capillaries (Fig. 2: Immobilize 206; [0043] lines 19-21: resolved proteins are then immobilized to the capillary wall as shown at 206); 
contacting the protein components within the one or more capillaries with one or more primary antibodies that specifically bind to the protein components (Fig. 2: Probe 208; [0043] lines 21-24: the immobilized proteins are then probed with an analyte-specific antibody and a HRP-conjugated secondary antibody in a manner similar to a western blot as shown at 208);
detecting the binding of the one or more primary antibodies, thereby detecting and/or discriminating between size variants in the sample (Fig. 2: Detect 210; [0043] lines 25-26: because the protein-antibody complexes are immobilized in the capillary, detection molecules or reagents can be flowed through the capillary as shown at 210; Fig. 2: Analyse 212; lines 28-30: data is extracted and plotted as signal intensity vs. capillary length with the analyte showing up as a peak as shown at 212).

Voss does not explicitly disclose the variants are of an antibody or the sample comprising an antibody of interest.
However, Muthusamy teaches capillary electrophoretic systems and methods of detecting a specific homodimer in the mixture of bispecific heterodimer and homodimers ([Abstract] lines 8-10), i.e., for detecting homodimers in a mixture of multimers that include bispecific antibodies ([0003] lines 5-7; Fig. 1: Homo-A, BsAb, Homo-B), using reagents include a ligand that binds to a specific subunit of the homodimer side products ([0005] lines 3-4).  Thus, Muthusamy teaches the desired heterodimer (i.e., bispecific antibodies bsAb) being detected and differentiate homodimer side products ([0004] lines 18-19) using capillary electrophoresis system and through binding with a ligand ([0005] lines 3-4) that is an antibody for binding to a subunit ([0011] lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voss for detecting and/or discriminating between variants (multimers) of an antibody in a sample comprising an antibody of interest (bsAb) using capillary electrophoresis system and through binding to a ligand as taught by Muthusamy because (1) an antibody is a large, Y-shaped protein, as evidenced by Wikipedia (page 1, para. 1, line 1); (2) the method of Voss is for a sample containing a variety of components, i.e., different proteins (Voss, [0048] lines 3-5); (3) Muthusamy teaches capillary electrophoretic method of detecting a specific homodimer in the mixture of bispecific heterodimer and homodimers ([Abstract] lines 8-10), i.e., for detecting homodimers in a mixture of multimers that include bispecific antibodies ([0003] lines 5-7; Fig. 1: Homo-A, BsAb, Homo-B), and thus the method of Voss would be suitable for detecting and/or discriminating between variants of an antibody in a sample comprising an antibody of interest.  Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).

Regarding claim 2, Voss and Muthusamy disclose all limitations of claim 1 as applied to claim 1.  Voss does not explicitly disclose the one or more primary antibodies that specifically binds a heavy chain of the antibody of interest.
However, Muthusamy teaches the ligand is an antibody that binds to a subunit, i.e., the first or second subunit ([0011] lines 1-5), which refers to a heavy chain ([0010] lines 12-13).  Thus, Muthusamy teaches the one or more primary antibodies (i.e., the ligand) that is an antibody for binding to a subunit ([0011] lines 1-2), i.e., a heavy chain ([0010] lines 12-13), of the antibody of interest ([0010] lines 10-13: each of the three antibodies (e.g., Fig. 1: bsAb or hetero-AB, homo-A, homo-B) contains identical light chains, and the first and second subunits refer to heavy chains).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voss by utilizing the primary antibodies that specifically binds a heavy chain of the antibody of interest as taught by Muthusamy because the two heavy chains of the bispecific antibody (i.e., heterodimer) are not the same or are not functionally equivalent ([0029] lines 17-19) and binding to these two different epitopes ([0029] lines 20-27) enables the discrimination among the homodimers and bispecific heterodimer ([Abstract] lines 8-10; Fig. 1: Homo-A, BsAb, Homo-B). 

Regarding claim 4, Voss teaches the one or more primary antibodies are labeled with a detectable label ([0066] lines 1-2: antibodies used for detection of the analyte may be labeled), and wherein detecting the binding of the one or more primary antibodies ([0065] lines 2-5: a detection molecule or reagent is an antibody capable of binding to or interacting with the analyte to be detected) comprises detecting the detectable label ([0066] lines 5-6: the detection agents comprise one or more label moiety(ies)).

Regarding claim 5, Voss teaches wherein detecting the binding of the one or more primary antibodies comprises:
contacting the one or more primary antibodies with a secondary antibody that specifically binds at least one or the one or more primary antibodies ([0013] lines 5-8: use an analyte-specific primary antibody to “tag” the analyte and a reporter-conjugated secondary antibody that binds specifically to the primary antibody to perform detection and quantitation) and wherein the secondary antibody has a detectable label (here the primary antibody binds to both analyte and the secondary antibody; the secondary antibody binds the primary antibody and the secondary antibody is used to perform detection and quantitation; thus the detectable label must be labeled to the secondary antibody); and
detecting the detectable label ([0066] lines 5-6: the detection agents comprise one or more label moiety(ies); [0065] lines 2-5: a detection molecule or reagent is an antibody capable of binding to or interacting with the standard and the analyte to be detected).

Regarding claim 7, Voss teaches the protein components of a sample are separated by molecular weight ([0060] lines 1-2: the sample are subjected to an electrophoretic separation; lines 9-11: the fluid path comprises a gel; the gel is capable of separating the components of the sample based on molecular weight) and the method is a method of detecting and/or discriminating between size variants of the antibody of interest (since the molecular weight corresponding to the size of each sample component, the method is deemed to be a method of detecting and/or discriminating between size variants of the sample components, which is a protein of interest as taught by Voss or an antibody of interest as taught by Muthusamy). 

Regarding claim 8-9, Voss and Muthusamy discloses all limitations of claim 1 as applied to claim 1.  Voss does not explicitly disclose one or more additional antibodies of interest (claim 8) that are detected (claim 9).
However, Muthusamy teaches the expression of a bsAb using two heavy and two light chains will result in multiple (up to ten) undesirable multimeric protein products due to the random association of heavy and light chains ([0004] lines 5-8).  Muthusamy discloses detecting homodimer side products within a mixture of multimeric products ([0005] lines 5-73), including a heterodimer, a first homodimer, and a second homodimer (Fig. 1; [0005] lines 12-15).  Thus, Muthusamy teaches the heterodimer that is deemed to be the antibody of interest as recited in claim 1, and the first and second homodimers that are deemed to be another two additional antibodies of interest in claims 8-9, to be detected. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voss by incorporating one or more additional antibodies of interest for detection as taught by Muthusamy because the two homodimer (Fig. 1; [0005] lines 12-15) in the multimeric products contains are side products that can be detected and differentiated from the desired heterodimer bsAb for estimating the purity of the bsAb ([0004] lines 13-15).

Regarding claim 10, Voss teaches determining a relative amount of the variants of the antibody in a sample ([0050] line 2: using an internal standard for quantitation; lines 8-9: an internal standard is added in different but defined amounts to produce a signal that varies with amount; lines 11-13: the signal of the unknown analyte can then be matched to the graph to determine the amount of the unknown in “standard units”). 

Regarding claim 11, Voss and Muthusamy discloses all limitations of claim 1 as applied to claim 1.  Voss does not explicitly disclose wherein the antibody of interest comprises a bispecific antibody. 
However, Muthusamy teaches detecting a specific homodimer in the mixture of bispecific heterodimer and homodimers ([Abstract] lines 8-10), i.e., detecting and differentiating homodimer side products from the desired heterodimer (bsAb), i.e., bispecific antibodies ([0004] lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voss by separating a sample comprising bispecific antibody as the antibody of interest as taught by Muthusamy because expression of a bsAb using two heavy and two light chains will result in multiple (up to ten) undesirable multimeric protein products due to the random association of heavy and light chains ([0004] lines 5-8) and separating, detecting, and/or discriminating bsAb from other multimeric protein products would detect and differentiate homodimer side products from the desired heterodimer (bsAb) for estimating the purity of the bsAb ([0004] lines 13-15).

Regarding claim 12, Voss teaches the detectable label comprises a chemiluminescent label ([0066] lines 1-4: antibodies used for detection may be labeled by any means, e.g., chemiluminescent reagents). 

Regarding claim 13, Voss teaches the sample includes an internal standard ([0035] lines 1-4: the use of one or more internal standards for measuring or quantifying analytes; a known quantity of standard is added to a sample comprising one or more analytes).

Regarding claim 14, Voss teaches the immobilizing comprises chemical immobilizing ([0046] lines 4-6: the analytes can be immobilized by any methods, including chemical treatment). 

Regarding claim 15, Voss teaches the one or more capillaries comprises a separation matrix ([0060] lines 1-2: the sample and standard are subjected to an electrophoretic separation; lines 3-4: the movement of suspended or dissolved molecules through a fluid or gel; here the gel is deemed to be a separation matrix). 

Regarding claim 16, Voss teaches the separation matrix comprises carrier ampholytes ([0060] lines 6-8: the gel contains one or more buffers; the buffers are carrier ampholyte). 

Regarding claim 17, Voss teaches the separation matrix comprises a sieving matrix configured to separation proteins by molecular weight ([0060] lines 10-11: the gel is capable of separating the components of the sample based on molecular weight; thus the gel is deemed to be the sieving matrix for separating proteins by molecular weight).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss in view of Muthusamy, and further in view of Davis (U.S. Patent Pub. 2010/0331527).
Regarding claim 3, Voss and Muthusamy disclose all limitations of claim 1 as applied to claim 1.  Voss does not explicitly disclose the one or more primary antibodies comprises at least one antibody that specifically binds a light chain of the antibody of interest.
However, Davis teaches a bispecific antibody is isolable from mixture of antibodies ([Abstract] lines 8-10).  The antibody includes immunoglobulin molecules comprised of four polypeptide chains, two heavy chains and two light chains ([0059] lines 1-3).  A functional fragment of a heavy chain includes a fragment that is capable of specifically recognizing an antigen ([0064] lines 10-12).  Suitable light chains include those that can bind one or both epitopes that are bound by the antigen-binding regions of the antigen-binding protein ([0069] last three lines). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voss and Muthusamy by substituting the antibody that specifically binds a heavy chain with the one that binds the light chain of the antibody of interest as taught by Davis because like the heavy chain of the bispecific antibody, its light chain includes those that can bind one or both epitopes that are bound by the antigen-binding regions of the antigen-binding protein ([0069] last three lines) for enabling the discrimination of bispecific antibody among the mixture of antibodies ([Abstract] lines 8-10).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795